Cite as 2017 Ark. 3


                 SUPREME COURT OF ARKANSAS
                                        No.   CV-15-958

                                                  Opinion Delivered: January   12, 2017
KENNY HALFACRE
                                 APPELLANT

V.

WENDY KELLEY, DIRECTOR,
ARKANSAS DEPARTMENT OF
CORRECTION                     SPECIAL MASTER’S FINDINGS
                      APPELLEE ADOPTED; ADMONISHMENT
                               ISSUED; ORDER TO SHOW CAUSE
                               DISMISSED.


                                         PER CURIAM


        On February 18, 2016, this court granted appellant Kenny Halfacre’s motion for rule

 on clerk in connection with his appeal from an order denying a petition to proceed in forma

 pauperis in the Lincoln County Circuit Court. Halfacre v. Kelley, 2016 Ark. 71 (per curiam).

 We also directed that the record be supplemented, within ten days, with a certified file-

 marked copy of the order denying the in-forma-pauperis petition as well as certified file-

 marked copies of any pleadings relevant to a determination of the appeal, including

 Halfacre’s petition for a writ of habeas corpus. See id.

        The Lincoln County Circuit Clerk, Cindy Glover, subsequently returned the record

 to this court, with the relevant documents stamped “received” rather than “filed.” On

 April 14, 2016, this court ordered Ms. Glover to appear and show cause why she should

 not be held in contempt for failing to comply with our February 18, 2016 order directing

 her to provide a record that was file-marked in accordance with Administrative Order No.
                                    Cite as 2017 Ark. 3

2(b)(2) (2015). Halfacre v. Kelley, 2016 Ark. 171 (per curiam). Ms. Glover appeared as

ordered on May 5, 2016, and entered a plea of not guilty. On June 2, 2016, we appointed

the Honorable John Mauzy Pittman as special master to conduct a hearing, make findings

of fact, and file his findings with this court’s clerk. Halfacre v. Kelley, 2016 Ark. 237 (per

curiam). The special master held a hearing on June 27, 2016, and filed his findings with

this court on July 5, 2016.

       We now adopt the special master’s findings. In particular, we note his finding that

the Lincoln County Circuit Court once had a long-standing practice of labeling inmate

pleadings as “received” when in-forma-pauperis status had been denied and the filing fee

had not been paid.     We also note his finding that the clerk’s office employee who

resubmitted the record in this case simply failed to understand our February 18, 2016 order,

as she had long been accustomed to handling inmate cases as described. Finally, we note

his finding that Ms. Glover has instituted new policies to prevent a recurrence, including

submitting all orders and other correspondence from this court to the county attorney for

review, and has assured that every document submitted in transcript form to this court will

now be marked “filed” in compliance with Administrative Order No. 2(b)(2).

       On review of these findings, we adopt the special master’s conclusion that there was

no willful violation of this court’s order by Ms. Glover and recognize that Ms. Glover has

accepted responsibility and that she acknowledges that an admonishment would be

appropriate. Therefore, we admonish Ms. Glover and we dismiss the order to show cause.

We thank the special master for his service in this matter.




                                              2
                                Cite as 2017 Ark. 3

       Special master’s findings adopted; admonishment issued; order to show cause

dismissed.




                                        3